OFFICE         OF THE   ATTORNEY     GENERAL   OF TEXAS
                                            AUSTIN
 GROYERSELLERS
 Al-rORNEY
        GENERAL




Honorable Oeorge U. Car, H. D.
Stats flealth Offioer
Texas Stat0 Bow4 of Re8lth
Au8tl.n,    Texas

Dear Dr.      Coxr                 opitioar   m.   O-6980




                       we quote fFom youF lstter 0
follovs~

                  Y%f8 DItpartrtm
       an axtansZve malu48  aamt
       Febexd fumla under the                                  ln war Am88
                                                                 cowls&a of
       drdningandf
       MUtl'iCt8        0V.b
       in    thl8    CMIUC



       DlatTZot Ilo.
                                                     tcher   tithln the dls-
                                                     88 h8ve 8een the baneflte
                                                     o cooperat. furtbm,svith
                                                         p~oentbountirylims
                                                         ch8mb8r cu cmrce

                                    entlm Ams.    fa order th8t this
                                   cure the greata8t baneflt by vny of'



                        2.       Pmeedum    to follow in enlarging
       drainqg        DL8trlot      no. @j by taking in ccmtiguoca     ammo.

                        “a.    &30a the pl'88CUit draIna@  blf @Ve  th8
       dlvrinage      district    suthority   to rpend money on mosquito
Hon. 040. u.   Cox   -   Page 2


     control, int:lur!ingsuch itsma as draining of st8g-
     nsnt waters, filling of otsgn8nt ponds, and appli-
     cation of lervfctdee or Lnmcticides.

                "3. Can -~ralnage funda be used for the
     pepsent of pereonnel to apply such laIVicld88 or In-
     aectlclden, and in the purchase al such equipment
     a8 is necearrry for mosquito control work.

                 "4. If the drainage Qlatrlct does not have
     the authority to 8pend a portion of their funds fov
     lnsectlci*ea 8nd the paynwnt ot psrsomel to apply
     the InsactIcIdes   end the purchase of equlpaent ne-
     cessary for their Ippllcetion, vould you give ua the
     legal proce?ure nece88ory to include the80 pover8 ln
     the dMlMge     di8t: Iot.R

                 We fin*    PO 8tatute     empowerIng a    clrairuge      QIltCICt
to enlame It8 boundwIe8,. mad In the absence of 8UCh legl8lative
authorization, It 18 the opinion of this depart~nt that a
~lralnege district c8mot be enlarged.

                The tOllOVlrrg  UII&PliDel  pOrtIOn           Of    8tAtUt88
bear Upcal yOUr DeCOnd and t.hiX’d qUe8tIOA8:

                 &‘tiChJ     &g8,   &tlllM’S   htlOt&ted    cid.1      SktUte8,
1925 -
                “A petition shall flrrt be pmaented  to
     the Cowt signed by tventy-five of the freehold
     resident taxpayer In the propoeed 'llatrlct, or If
     there are lesa than teventj-five euoh citlaenr tbm
     by One-third thereOf, Who88 la.1&?8may be arfected
     thereby, praying  for the establlnhmnt  of e drainage
     4lstrIct, em? uettlng forth the neceseltg, public
     utllite end feaslbillty and prOpO8ed boundaries
     them0r, and Aeslgnating a name for such district,
     which shall include the nana oi the county."

                 Article 8101 -

               "On the day set for the hmrlng, any pemon
     whose lmxl would be tifected by the creation of said
     district may appear before said Court 8nd contest
     the creation oi such district or contend for ita cma-
     tion, and may ofPer testimony to show that the district
I




    Hon. 080. W. C,OX - Pegs 3




            Is or Ie not nec4mmy,   and would or woula not bo
            of Public utility. either afbnltery. 8grlcUturel or
            othervtse,  aml that the crestlon of euch dlatrlct
            V0d.d or would not be fO88ibl4 or prectlcable,"

                      Article 81%        -

                       “At th nem tlm that tsxea mw levier1 to
            rset that bonrted lndebtednere, the Court shell cau8e
            to  be assessed end collected tam8    upon   all pro-
            Derty In tlw dlstrlot, vhether    r4a1, mt’8olu1    or
            othmvlcte, suffiolent to selntain, keep In ropalr,
            and to prssmve the iaprOV~paSAt.8   in the aiteict. end
            to pay 811 legnl, jucrt end levful debts, dewsuds and
            Obligetlon8 sgtitnst such dI8triCt.    Such levy aha
            nevar, In any one year, exceed one-h8lf of one per
            Cent Of the total 888eaMd V@lWtiW        Of such dim-
            trict for such yem~. Such tsxea when 40 collected
            8b811  b4 placed In the canatructlon and maIntenanc4
            fund."

                      YOUl’   SSCOnd   8lld   third   QW8tiOKlS   tUl%l    OZl the   piVOt6d
    quasltion of vhether or not the 8pretkdim of lWVfCide8 8nd In-
    84CtiCidea for MsqUitO  CO&ItXWl com4B Vithin th4 purpoaea fOP
    vNch dMiMge    di8tFlot8 are ~OXVNCI.

                   In determining vhat are the plrpb848 for which                         0
    dirine&e district Is fom88d. ve look to the expmss;Ion OX the
    bt~i8bltUFO en fOUAd Ill the fOP4gOing 8tEitUttl8.              Article 8101
    ap8cifIoally rsntIQns sanitation 88 one O? the4                          that
                                                                  tXXKtitiOll8
    influenae th4 omation of a draInage di8triot.                  Ueb8t8r'8 ddfi-
    nition of "sanikry* is ee follows:

                        "WnItary   -- of or pertaining to health:
            fOl' ol' P4‘leting t0 th4 pP8~4i'Veti~ OF F48tolWtioX3
            of health; occupied vlth mee8ucoi~ or equ&pnsnt for
            improv3.q conditions that inflwnce bsalth; free
            fraa or effective innpreventIng or checking egenclar
            injurious to health.

                    Under the ha8Mng of "Pu~0686" Of draiM&e                         dlotrlcte
    ve f'lnd in 15 Texea Jurbqmudence, pa8e 722, the follow                          atete-
    mentr
                                                                 851



lion. oao. iv. COX-   2age 4

                wDralnaae dietriot+ are authoriaed and
      eoooure&ed in the Interest of nood hurrbandry,ot
      the public health, of the advanoosent of the
      general urbulldlnRof the oountrp, antithe resouina
      of wrote portione of leads aad their being oada
      to aerfo uuelul and profitable purp0806.*
      Aelferson County Drulnago Dlstrlot T. YoFmddIn,
      (oi~ii rppea3) 891 3.~. 3mt, ariirtm (00~. ~pp.)
      4 s. if. (i!)33.


                  Justl0e   Roe8e   of the Oalverton Court OS
Girl1 Appeal8 In the dale of Umrton Oounty DraInago Diatxiot
    Htghee.149 9. Y. SSl,(Wrlt of Error refused by th
V'II.
Yuprolaocourt) r*ltlr
                 wIt wIl1 be obmrrsd that romthlng elm
      alter& Into the queotloa or the or*ation or auoh
      dlstrlots tOan the bfmrlt to or e~aaoeaent or the
      value of the land8 In the biiWlt%    The oouxt suet
      find that the drainage will 'be ooAdUoiV0 to the
      pub110 health or be IIpilbllobenailt or utility',
       aa a prtmequlrltrt0 the or6atlon or the di6txlat.


                 *i&astiOneof pub110 haalth      aAd   general
      pub110 bumlit and utility am to be oonrultcrd in
      tb~corratlon.of a. drainage amri0t.   an& unqua~tlon-
      ably these arc) matter8 of (prwt ii&portaAoo.m


                 Zt 1s a matter of common k~owla4$@ that
drainage program require maay years of dsvelop~lent, and that
on4 or the main purposes of a Qralnap 6IetrIoQ Ir to OOID-
pletaly Qreln the dlatriot area of all standing water therrby
Improving the lend and ellzinatlnghazarda to the pub110
health. Fending the fulfillzient  of theee objeotivob, the
distrlot necaeaarilyhas to resort to t&aporary ~6aaure11to
alletlato uwhole6io5eoondltion8 in the U!%WoiOp4d areaa.
These temporarymaanuras address tkemelver~ to tka sound
dlatsrstion  of the draIaage ammlssionere in the dIatxlot.
lf, in their discretion, the caxulesionarabelieve that the
draining of stagnant waters, the rllllng  or at&want r.ondr,
and tt1.a esraadlligof larviaidesend IussctioIdc8should be
                                                               as2




BOA.OkO.%. 00X -     Pa@I b




perform6iQa6 Itclaeital to the riaal oonrplstloa or the
drainage program and la aid thareof,than10 ooaolude #at
an expendituretor auoh pirposo~, Incl.udlngthe necraaary
~X~4A6tV3or psrroncel and 0quIprn0at,w0ula b0 laWrt+.

                      In rim or the foregoing Otatuteo and authQritIe8,
it 18 thopopinioa0r thir aepartmsnt that your rroone and
thlrtl      quebtionr   rh0ula be answered ia the arrirm8tire. Thr
dl.spoe3ltlon       of these que8tlonr randOr unnOoO*raryen dmwer
to     your   la8t question.
                                     Yours   rexy   txuly,